Exhibit BUSINESS LOAN AGREEMENT Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials $11,550,000.00 04-30-2008 04-30-2013 25915746 220 / 54 EJD References in the shaded area are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “ * * * “ has been omitted due to text length limitations Grantor: PREMIER FINANCIAL BANCORP, INC. (TIN: 61-1206757) 2883 FIFTH AVE. HUNTINGTON, WV25702 Lender: FIRST GUARANTY BANK First Guaranty Square Banking Center - Commercial Lending 400 East Thomas Street P 0 Box 2009 Hammond, LA 70404-2009 (985) 345-7685 THIS BUSINESS LOAN AGREEMENT dated April 30, 2008, is made and executed between PREMIER FINANCIAL BANCORP, INC. ("Borrower") and FIRST GUARANTY BANK ("Lender") on the following terms and conditions. Borrower has applied to Lender for a loan or loans or other financial accommodations, including those which may be described on any exhibit or schedule attached to this Agreement ("Loan").
